set ep ray xxxx xkxx xxxx legend taxpayer a xxxx ira x xxxx amount n xxxx financial_institution d xxxx financial_institution e xxxx date xxxx dear xxxx this is in response to your letter dated date requesting a letter_ruling waiving the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been made subject_to penalties of perjury taxpayer a age represents that on date he received a distribution from ira x totaling amount n taxpayer a asserts that his failure to accomplish a rollover within the 60-day period presented by sec_408 was due to error committed either by financial_institution d or financial_institution e he further asserts that amount n has not been used for any purpose and remains deposited with financial_institution e taxpayer a maintained ira x at financial_institution d on date taxpayer a performed an online transaction which he intended to be a trustee-to-trustee xxxx page qulveeu ba transfer of amount n from ira x to a new ira at financial_institution e taxpayer a intended to establish the new ira and effect transfer of amount n into such ira in a single online transaction taxpayer a represents that although he identified the account he intended to establish as an ira rollover’ in the space for such naming on the online application form the financial_institution e online documents he completed on date to establish an ira at financial_institution e and effect the transfer of amount n to it were documents for the establishment of a non-ira investment account financial_institution e deposited the ira funds it received from financial_institution d into the type of investment account designated by the application form taxpayer a submitted taxpayer a did not realize for several years after date that he had completed the wrong application form he represents that he became aware that amount n was not in an ira when he received a letter from the internal_revenue_service informing him that ira x had been distributed taxpayer a asserts that the internal policies and procedures of either financial_institution d or financial_institution e should have flagged the transaction as a non-standard transaction and in turn both financial_institution d and financial_institution e should have obtained positive confirmation before final processing of the transaction based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount n from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an xxxx page ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer a has not provided any evidence or documentation which indicates that financial_institution d committed any financial error in its transfer of amount n of ira x to financial_institution e pursuant to taxpayer a's instructions taxpayer a has not provided any evidence or documentation which indicates that financial_institution e committed a financial error by processing the online application which taxpayer a completed for the investment of amount n therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount n from ira x page this ruling assumes that ira x satisfied the qualification requirements of sec_408 of the code at all times relevant to this transaction this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent 9u1o2z90 lf you wish to inquire about this ruling please contact xxxx d xxxx by telephone at xxxx please address all correspondence to se t ep ra t4 sincerely yours pin e tdoncharrt laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
